Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a method implemented through a game machine (i.e., a process) in claims 1-8, a gaming machine (i.e., a machine) in claims 9-15, and a program product stored on one or more non-transitory computer readable medium (i.e. a manufacture) in claim 16-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
underlined claim elements:
1. A method conducted through a gaming machine, the method including:  
4(a) under control of a processor associated with the gaming machine, displaying a gaming 5interface including a primary matrix of primary symbol locations at a display system, and  6specifying prizes in a pay table in which a respective prize is correlated to a respective 7winning symbol combination;  
8(b) under control of the processor, receiving a game play input through a player input device 9of the gaming machine;  
10(c) under control of the processor, populating the primary symbol locations of the primary 11matrix with respective game symbols for that respective game play input so as to define a 12first number of one or more payout chances through the primary matrix;  
13(d) under control of the processor, after (c), determining if a trigger occurs in the populated 14primary matrix and, in response to a trigger, providing additional payout chances while 15maintaining a size and position of the primary matrix on the display system by replacing 16at least one primary symbol location in the primary matrix with two or more respective 17secondary symbol locations smaller than the replaced primary symbol location and located in an area of the replaced primary symbol 18locations, and populating at least two of the secondary symbol locations each with a 19respective randomly selected game symbol to produce a secondary matrix displayed by 20the display system, the secondary matrix made up of the secondary symbol locations and 21any remaining primary symbol locations included in the primary matrix, the secondary 22matrix defining symbol combinations through both the secondary symbol locations and 23any remaining primary symbol locations so as to define more than the first number of 24payout chances; and  
25(e) under control of the processor, awarding a prize for each secondary matrix symbol 26combination which matches a respective winning symbol combination of the pay table.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration 
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a gaming machine, a processor, a display system, and a player input device it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including  a gaming machine, a processor, a display system, and a player input device amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the Applicant’s description (Applicant’s specification as filed 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The Applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification as filed Pages 1, 3, 5-10).  In particular the Applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the Applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the Applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent 
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed January 5th, 2021 have been fully considered but they are not persuasive. 
The Applicant presents various arguments against the rejection of claims 1-20 under 35 U.S.C. §101 for being directed to non-statutory subject matter on pages 8 through 13 of the above dated reply, including:
(1)  The Applicant proposes the rejection does not identify a specific abstract idea because the underlined abstract portions of the claimed invention including elements broadly directed to defining a symbol matrix and replacing portions thereof and evaluating the matrix based on resultant matrix to determine a game outcome do not define game rules or a method of organizing human activity (Page 9 of the Applicant’s above dated remarks);
(2) Continuing, the Applicant proposes that the claim limitation of the instant invention defining the symbol locations and modification of the same should be In re Smith, 815 F.3d 816, 118 U.S.P.Q.2d 1245 (Fed. Cir. 2016) (Page 10 of the Applicant’s above dated remarks);
(3) The Applicant further presents that the claimed invention provides an improvement in technology as it provides additional payout chances compared to the original matrix of symbols through the addition of additional smaller symbol locations in the place of original symbol locations and evaluating the matrix based thereon and that the rejection ignores steps performed by the software elements of the claimed invention and cites Enfish LLC v. Microsoft Corp. 822 F.3d 1327, 118 U.S.P.Q.2d 1684 (Fed. Cir. 2016) & McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) in support (Pages 11 and 12 of the Applicant’s above dated remarks); and
(4) The Applicant proposes that the claims recite significantly more than the mere abstract idea under step 2b, based on the modification of the game matrix by software performed steps and suggests that the software recited steps of the claimed invention have been ignored by the rejection.

Responsive to the preceding the following is respectfully noted:
(1.A)  The rejection of record clearly identifies the abstract portions of the claimed invention through underlining the features of the claim corresponding to the same and explicitly identifying the corresponding enumerated grouping of abstract idea relating to the same.  As claimed invention is explicated performed on a gaming machine to resolve a game outcome based on the placement and evaluation of symbols, that In re Smith, 815 F.3d 816, 118 U.S.P.Q.2d 1245 (Fed. Cir. 2016), and  Konami Gaming Inc. v. High 5 Games, LLC  Case No. 2:14-cv-01483, 2018 WL 1020120 at *19(D.Nev. 2018), aff’d Appeal No. 2018-1723 (Fed. Cir. 2019)(Fed. Cir. R. 36), wherein the latter explicitly notes therein, “Realigning and altering the display of symbols on simulated reels is the very essence of the generic slot game.”
(2.A) Similar to MPEP §2106.05(b) the courts decision in In re Smith did note the that the use of a unique deck of cards may support the patent eligibility, the claimed arrangement of symbols and alteration of the same does not define a similar structural and physically embodiment as proposed but instead relate to rules defining an abstract arrangement.  Accordingly the Applicant’s argument is not persuasive because the features Applicant identifies as the inventive concept are part of the abstract idea itself; as such, these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.”); see also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”).

(3.A) Response to the Applicant’s remarks of this section directed to McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., it is noted that court relied upon a similar manner as was discussed in Enfish, LLC v. Microsoft Corp., insomuch as the court looked for “an improvement in computer-related technology”.  Wherein an "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  In McRO the court found that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.   While the claims of the instant invention define a set of rules for game play, these rules do not improve the functionality of the computer by allowing computer performance of a function not previously performable by a computer in a manner similar to McRO.  Proposed improvements to game play rules or even improvements to the algorithms themselves that do not result in an improvement of the hardware which they are practiced on are not sufficient to improve the functionality of the computer but instead result in the mere operation or practice of these rules and algorithms on a computer in a manner specifically caution against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent 
(4.A) As noted above with respect to section 2.A, software Applicant identifies as the inventive concept are part of the abstract idea itself; as such, these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.”); see also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”).
In view of the preceding, and review of the Patent Board Decision in parent Application 13/623,793 addressing similar arguments the rejection of claims is respectfully maintained as presented herein above.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715